Exhibit 10.46

VIRGIN MEDIA INC. COMPANY SHARE OPTION PLAN

APPROVED OPTION CERTIFICATE

Virgin Media Inc. 2010 Stock Incentive Plan (the “Plan”)

THIS IS TO CERTIFY THAT [NAME] of [ADDRESS] is the holder of an Option granted
under Schedule A to the Plan (the “Schedule”) on January 27, 2012 (the “Date of
Grant”) to acquire [NUMBER] Ordinary Shares in the capital of Virgin Media, Inc.
at an Exercise Price of $[PRICE]* for each Ordinary Share.

The Option must be exercised in accordance with the Schedule and it is personal
to the employee whose name appears above. Unless specifically provided in the
Schedule the Option cannot be transferred, assigned, mortgaged, charged or
otherwise disposed of.

If there is to be no charge to income tax and National Insurance contributions
on the exercise of the Option then, in addition to complying with the Schedule,
the exercise must take place:-

 

  •  

between the third and tenth anniversary of the Date of Grant (or earlier in
certain ‘good leaver’ circumstances); and

 

  •  

at a time when the Schedule retains HMRC approval.

The Directors confirm that any power to veto the transfer of shares will not be
used in any way to discriminate against the transfer of shares acquired pursuant
to the terms of the Schedule. The shares acquired pursuant to the terms of the
Schedule will not carry restrictions and will be freely tradable in the ordinary
course.

The Option may be exercised by delivery to the Company of a written notice
signed by the person entitled to exercise the Option, specifying the number of
shares which such person wishes to purchase, together with a certified bank
cheque or cash (or such other manner of payment as permitted by the Plan) for
the aggregate option price for that number of shares and any required
withholding (including a payment sufficient to indemnify the Company or any
subsidiary of the Company in full against any and all liability to account for
any tax, employee’s National Insurance contributions, or duty payable and
arising by reason of the exercise of the Option).

 

VIRGIN MEDIA INC. By:  

 

Name:   Neil Berkett Title:   Chief Executive Officer

THIS CERTIFICATE IS IMPORTANT AND SHOULD BE KEPT IN A SAFE PLACE

 

* NOTE: - The Exercise Price and the number of Shares comprised in this Option
may be varied in accordance with Part I of the Schedule. Notice of any such
variation will be sent to Option Holders. - The terms and expressions used in
this document shall have the meanings given to them in Part I of the Schedule.
Where this document differs from Part I of the Schedule, the Schedule will take
precedence.